Citation Nr: 1729831	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  15-14 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Brendan B. Garcia, Attorney


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1959 to December 1979.  He died in December 2013.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2014 and October 2014 decisions by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  

In September 2016, the Board remanded the issues of entitlement to service connection for the cause of the Veteran's death, entitlement to nonservice-connected death pension benefits, entitlement to accrued benefits, and whether the amount of burial benefits paid to appellant was correct.  These issues were remanded in order to associate with the claims file what was thought to be a missing September 2014 rating decision.  However, in a September 2016 deferred rating decision, VA clarified that it had not issued a September 2014 rating decision.  Instead, VA had conducted a September 2014 review of the claims file and issued a September 2014 notification letter denying the claims for nonservice-connected death pension and accrued benefits.  These September 2014 documents are currently associated with the claims file and the Board can proceed with the adjudication of the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).   

VA granted service connection for cause of death in November 2016.  A December 2016 notification letter informed the appellant that she was entitled to additional burial benefits due to the grant of service connection for cause of death.  She was also informed that the issue of entitlement to nonservice-connected death pension benefits was moot in light of the grant of service connection for cause of death.  As the issues of entitlement to service connection for cause of death, entitlement to nonservice-connected death pension benefits, and whether the amount of burial benefits paid to appellant was correct have been resolved since the September 2016 Board remand, these issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in December 2013.  

2.  The service connection claim for multiple myeloma was received by VA in January 2014.  

3.  The Veteran did not have any pending claims at the time of his death.  


CONCLUSION OF LAW

The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (a).  There is no basis for an accrued benefits claim, unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

In the instant case, the Veteran did not have a claim pending at the time of his death.  In January 2014, VA received a service connection claim for multiple myeloma.  Although the claim was signed and dated by the Veteran prior to his death, the document was not received by VA until after his death.  The claims file does not contain documents or reports of communications that could be construed as a formal or informal claim for benefits that were received by VA prior to the Veteran's death but not adjudicated.  

Specifically, the Veteran filed service connection claims for hearing loss, heat exhaustion, and torn ligament in September 1980.  These claims were denied by the RO in February 1981 and were not appealed by the Veteran.  He then submitted a July 2001 service connection claim for diabetes.  Service connection for diabetes and associated complications were granted in a July 2002 rating decision.  The Veteran did not appeal this rating decision.  After a mandated special review of the Veteran's claims file due to a change in pertinent regulation, a June 2004 rating decision granted an earlier effective date for the grant of service connection for diabetes and its complications.  The Veteran did not appeal this rating decision.  The last communications from the Veteran were in 2010, which notified VA that he did not have any children living at home and that he had a new address.  See July 2010 and December 2010 statements.  After the communications received in 2010, the next documents received by VA were after the Veteran's death in January 2014 and include the service connection claim for multiple myeloma, application for burial benefits, application for dependency and indemnity compensation, and the Veteran's treatment records and death certificate.  As the Veteran died prior to VA receiving the service connection claim for multiple myeloma, the Board must find that there was no pending claim at the time of the Veteran's death.  

As the Veteran had no claims pending at the time of his death, the criteria for entitlement to accrued benefits are not met.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application. 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to accrued benefits is denied.  




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


